DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on April 23, 2021 has been entered.
 Response to Arguments
Applicants' arguments filed with the RCE have been fully considered but they are not persuasive.  
Regarding the §112(b) rejection, the amendment to claim 31 does not address or rebut this rejection.  The claim was rejected as indefinite because it is unclear if the Applicants are claiming the downstream controller or not.  The added limitation of the upstream controller does not address this issue.
The Applicants repeat their statement of aspects of the upstream device “are described with reference to the features of the downstream voltage regulation device with which they interoperate” (Remarks, pages 12-13, bridging sentence).  The Examiner noted this very statement in the prior response (7/14/20, page 12) and that 
The Applicants state that “Applicant’s remarks (see below) as to how these claims patentable distinguish over the cited art do not refer to or rely upon the recited configuration of the downstream controller.” (Remarks, page 12, emphasis added).  The Examiner respectfully disagrees with the highlighted remarks.  In arguing against the Chapuis reference, the Applicants state “Chapuis does not describe the POL regulators sending any command to message to the controller 126 whereby the POL regulator would take control of the operation of any upstream voltage regulation modules” (Remarks, page 15, emphasis added).  Here, the Applicants quote the active functionality of the downstream controller sending a command to the upstream controller as a reason why the claim is allowable over Chapuis.  
First, the language of claim 31 is directed to the configuration of the upstream controller to relinquish command “in response” to a hypothetical event of the downstream controller sending a take-over command.  This command is not sent because the downstream controller isn’t claimed and because the claim is structural (there is no functionality recited in claim 31). 
 Second, the claim cannot distinguish over the prior art because of unclaimed limitations (the downstream controller functionality).  As can be seen in the current response, the Applicants are arguing that the presence and functionality of the (purportedly) unclaimed downstream controller is what overcomes Chapuis.  The Applicants here are demonstrating support for the §112(b) indefiniteness rejection.
The §112(b) rejection is maintained.

The art rejection is maintained.
As the Applicants have amended claims 31 and 57, the double patenting rejection of those claim is withdrawn. The other double patenting rejections are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-40, 42-45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9, respectively, of U.S. Patent No. 10,044268.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the only material differences between claim 1 of the parent patent (‘415) and pending claim 38 is that pending claim omits defining the authentication data as “encrypted” and that the “directly” control over the disabling of the downstream voltage regulation mode.  The rest of the claim 38 repeats limitations already presented in parent claim 1, just with slightly different wording that does not affect the claimed subject matter.  
The omission of “encrypted” renders the pending claim broader than the narrower parent claim 1.  The broader language of the pending claim includes all types of authentication data, those with encryption and those without.  Simply removing “encrypted” from the claim does not explicitly discount the encrypted authentication data that is covered by the parent patent claim 1.
Similarly, the omission of “directly” renders the pending claim broader than the narrower parent claim 1.  The broader language of the pending claim includes all types of disabling, direct and indirect.  The removal of “directly” from the claim does not explicitly discount the direct disabling of the downstream module. 
Claims 39-45 and 47 repeat the limitations of parent claims 2-4, 4-7 and 9, respectively.  Claims 41 and 42 repeat different halves of parent claim 4, which is why claim 4 is referenced twice.
Claims 48-50, 52-54 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 and 18, respectively, of U.S. Patent No. 10,044268.  
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 48 is directed to half of parent claim 11.  Claim 48 recites the limitations of the downstream voltage regulation device that is already included within the scope of the system of parent claim 11.  Claim 48 also omits the terms “encrypted” and “directly”, which as discussed above, broadens the present claims and does not explicitly exclude those limitations.  Claims 49-54 and 56 repeat the limitations of parent claims 12-14, 14-16 and 18 respectively.  Claims 51 and 52 recite different halves of the limitations of parent claim 14.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 31-36 and 57-62 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 31 and 57 are directed to the upstream voltage regulation device (see preamble of each claim).  Both claims, however, include several limitations directed to the configuration of the downstream regulator and controller.
For example, the following limitations directed to the downstream device are recited in claim 31 (and similar limitations are found in claim 57): 
the downstream voltage regulation modules being configured to supply one or more voltage levels to one or more loads in one or more voltage domains, 
the downstream voltage regulation device including one or more downstream voltage regulation modules and a downstream controller configured to control the downstream voltage regulation modules,
the downstream controller being configured to: receive the authentication data from the communication circuitry, determine, based on the authentication data, whether the upstream voltage regulation device is authentic, and directly disable at least one of the downstream voltage regulation modules if the downstream controller determines that the upstream voltage regulation device is not authentic.  
Claims 31 and 57 are indefinite because it is unclear if the applicants intend to seek patent protection over just the upstream device or both upstream/downstream devices used together.  The preamble implies that the applicants intend to claim the former, but the existence of these downstream device limitations suggest the latter. Further, Applicants’ arguments during prosecution suggest that Chapuis does not disclose certain functionality carried out by the downstream controller.  
If the claim is limited to the upstream device, then limitations directed to the structure and controller functionality of the downstream device are not further limiting.  For example, that the downstream regulator is coupled to on-chip loads has no effect on the structure and functionality of the upstream voltage supply circuitry. 
The Applicants have not deleted these limitations.  Also, the Applicants argue that “in some cases” the claimed upstream devices can be defined “with reference to 
Claim 57 is indefinite for the same reasons.  Claims 31-36 and 57-62 are similarly rejected as they depend from, and include the indefinite limitations of, independent claims 31 and 57.
Claims 34 and 60 are further rejected as being indefinite because it recites the configuration of the downstream controller to directly disable downstream voltage regulation modules.  The last five lines of each claim exist entirely outside of the scope of the “upstream device” being claimed.  This language is indefinite because it is unclear if the Applicants are limiting the claim scope to the upstream device (as recited in the preamble) or if they are attempted to claim both the upstream and downstream components. The Applicants have not provided any explanation for how an “upstream device” can be defined by the recited configuration of the downstream controller.  
For the purpose of the art rejection of these claims, the downstream components will be interpreted as a description of the environment in which the upstream device can be used.  This environment does not further limit the upstream device itself.
If the applicants do not intend to delete/amend the downstream device configured to limitations, then they are requested to explain how each of the three limitations imparts a narrowing limitation on the structure and/or functionality of the upstream device.  In accordance with the Applicants’ “in some cases” statement, they should be able to list each specific case and why/how the downstream device description actually describes a feature of the upstream device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-36, 38-43, 45-50, 53 and 55-62 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al (“FIVR – Fully Integrated Voltage Regulators on 4th Generation Intel® CoreTM SoCs”; submitted by the applicants in the parent application with the 2/18/16 IDS) in view of Chapuis (US 2008/0052551) and Rubinstein (US 2006/0156415).
With respect to claim 31, Burton discloses an upstream voltage regulation device comprising (fig 1; par 432-433): 
voltage supply circuitry (“first stage VR”) configured to supply one or more intermediate voltages as input to the downstream voltage regulation modules of the downstream voltage regulation device, 
the downstream voltage regulation modules (not claimed, but shown in figs 1a-b) being configured to supply one or more voltage levels to one or more loads in one or more voltage domains, the loads being disposed on the IC and coupled to the downstream voltage regulation device, 
Burton discloses the structure of an off-chip upstream voltage regulation device supplying an intermediate voltage to one or more on-chip downstream voltage 
Burton discloses the downstream device comprises a downstream voltage regulation device disposed on an IC and the upstream voltage regulation device is disposed external to the IC and configured to couple to the downstream voltage regulation device (see fig 1a-b; pages 432-433).  Burton does not expressly disclose the upstream device includes communication circuitry. 
Chapuis (fig 3-5; par 28-45) discloses an upstream voltage regulation device (102, 104) comprising: 
communication circuitry (within 102; see fig 5) configured to communicate with a downstream controller (fig 4) of a downstream voltage regulation device (106-114), the downstream voltage regulation device including one or more downstream voltage regulation modules (142) and a downstream controller (146) configured to control the downstream voltage regulation modules; and
an upstream controller (102) configured to relinquish control of the operation of the upstream voltage regulation modules to the downstream controller in response to the downstream controller attempting to take control of the operation of the upstream voltage regulation modules (par 36, lines 10-13).
Chapuis discloses an upstream voltage regulation device that feeds an intermediate voltage to one or more downstream voltage regulation modules.  Chapuis discloses that the upstream voltage regulation device includes communication circuitry that communicates with the downstream controllers within each regulator (the regulator 
Chapuis also discloses that the upstream controller “decodes and executes any command or message coming from the user of the POL regulators” (emphasis added).  As the claim is limited to the upstream controller itself (the claim does not positively recite the downstream device or its attempt to take over), this limitation is sufficient to teach the limitation of the configuration to relinquish control to the downstream device.  The Applicants have not amended this language or provided comments to more clearly define this upstream controller configuration to distinguish over the Chapuis disclosure of executing any command provided to it.  
Burton and Chapuis are analogous because they are from the same field of endeavor, namely power distribution with two layers of voltage conversion. At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Burton upstream device to include communication circuitry, as taught by Chapuis.  The motivation for doing so would have been to protect the system by shutting off components upon a detected failure
Chapuis discloses that this communication includes communication signals (either/both of the OK/fault and Synch/Data), but it does not expressly disclose the sending of an encrypted authentication data. Rubinstein discloses a communication signal between upstream/downstream controllers is known to include an encrypted authentication signal (fig 4B; par 58-59, 70-73). 
Rubinstein discloses that communication between devices can include the downstream device receiving an encrypted authentication signal from the upstream 
The Rubinstein authentication (fig 4B; par 70-73) is “cryptographically secured” (par 59).  This satisfies the limitation of the authentication device being “encrypted”.  Chapuis and Rubinstein are analogous because they are from the same field of endeavor, namely communication between upstream and downstream components. At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Chapuis communication to include authentication data, as taught by Rubinstein.  The motivation for doing so would have been to protect the system by ensuring that the components are allowed to operate together. 
Upon an authentication failure, Rubinstein’s downstream device is prevented from operating with the upstream device.  When combined, this prevention will cause the Burton/Chapuis downstream regulator to no longer receiver communication or power from the upstream regulator.  With no power to convert, the downstream regulator has become “directly disabled”, as claimed. 
As noted above, the claim is directed to the upstream device only.  The combination’s upstream device can be used with any downstream device, including the one described in the claim. 
With respect to claim 32, Burton discloses the voltage supply circuitry comprises one or more upstream voltage regulation modules (VR) configured to supply the intermediate voltages (shown as 1.8v).  Chapuis discloses this as well (item 104).

It is unclear what is meant by “during a bootstrap phase”.  The term is only used once in the specification without explanation (par 32 of the pre-grant publication).  Further, the claim does not actually recite this phase as a distinct functionality.  Rather, this phase is presented in terms of the configuration of the upstream controller.  The claim is silent regarding other phases and the controller’s configuration during those times.  The bootstrap phase is not actually carried out and the controller is not required to change its configuration.  Therefore, the upstream controller is being interpreted as having the same configuration during all times/phases.  The Applicants have not addressed the art rejection of claim 33 with any amendments or clarifying remarks. Thus, the interpretation is presumed to be correct. 
The combination’s upstream controller is “configured to” control the upstream regulator at all times.  This would include during some undefined bootstrap phase that isn’t actually carried out. 
With respect to claim 34, Burton discloses the one or more voltage levels comprise one or more respective regulated voltage levels (see art rejection of claim 31).  The rest of the claim is directed to unclaimed subject matter.  The last wherein clause, “wherein the downstream controller is configured to directly disable at least one of the downstream voltage regulation modules by configuring at least one of the downstream 
With respect to claim 35, Burton (pages 432-433) and Chapuis (par 29) disclose the upstream device is configured to supply power to the downstream controller via the intermediate voltages supplied by the upstream voltage regulation modules.  Both references disclose the upstream regulator provides power over an intermediate bus to the downstream devices. 
With respect to claim 36, Rubinstein discloses the authentication data encode authentication information including one or more security tokens, one or more security credentials, and/or data identifying the upstream device (par 58), and wherein the downstream controller is configured to determine, based on the authentication information, whether the upstream device is authentic (fig 4B; par 70-73).  
With respect to claim 38, Burton discloses a system (fig 1; pages 432-433) comprising: 
an upstream device (VR) disposed external to an IC, the upstream device comprising voltage supply circuitry; 
a downstream voltage regulation device (FIVR) disposed on the IC and coupled to the upstream device, the downstream device comprising one or more 
one or more loads disposed on the IC (shown in fig 1a), the one or more loads implemented in one or more voltage domains (on the die in fig 1b) and coupled to the downstream device, 
wherein the voltage supply circuitry is configured to supply one or more intermediate voltages (1.8v) as input to the downstream voltage regulation modules of the downstream device, 
Application No.: Not Yet Assigned 5 Docket No.: EMS-OO1C1wherein the downstream voltage regulation modules are configured to supply one or more voltage levels to the one or more loads (see fig 1).
Chapuis discloses the upstream device includes communication circuitry, as discussed above.
Rubinstein discloses the communication circuitry of the upstream device is configured to send authentication data to the downstream controller of the downstream voltage regulation device (fig 4B; par 58-59, 70-73), and wherein the downstream controller is configured to: 
receive the authentication data from the communication circuitry (step 454), 
determine, based on the authentication data, whether the upstream device is authentic (step 456), and 

Rubinstein discloses that the downstream device receives and processes the authentication signal.  If it is proper, then the use is authorized.  If not, then use of the accessory is disabled.  In the combination, this disabling refers to shutting down all of the components of the downstream device, including the voltage regulation modules.  In the combination, Rubinstein’s teaching of preventing the devices from operating together results in the Burton/Chapuis downstream regulator no longer receiving communication and power.  Without power to convert, the combination’s downstream regulators become directly disabled. The references are analogous, as discussed above.
With respect to claim 39, Rubinstein discloses the downstream controller is further configured to enable at least one of the downstream voltage regulation modules if the downstream controller determines that the upstream device is authentic (step 460).
With respect to claim 40, Chapuis discloses the downstream controller is further configured to disable at least one of the downstream voltage regulation modules within a predetermined time after startup of the downstream voltage regulation device unless the downstream controller determines that the upstream device is authentic prior to the predetermined time (par 37).  Chapuis discloses that the predetermined time in which input power will disappear (20ms) because there is no backup battery. 

With respect to claim 43, Chapuis discloses the downstream controller is further configured to take control of the operation of the upstream voltage regulation modules from the upstream controller (par 36, 38).  Chapuis discloses that the downstream controller sends feedback information regarding voltage adjustments and errors and the upstream controller “executes any command” from the downstream regulator.  Thus, when the downstream regulator sends a voltage adjustment signal, the upstream controller executes it; thereby giving the downstream regulator control over itself. 
With respect to claim 46, Burton discloses the one or more voltage levels comprise one or more respective regulated voltage levels (see art rejection of claim 31).  The combination teaches wherein the downstream controller is configured to directly disable at least one of the downstream voltage regulation modules by configuring at least one of the downstream voltage regulation modules to supply a voltage level other than the one or more regulated voltage levels to the one or more loads.  The combination teaches that the one or more voltages can be changed.  Thus, by changing the one or more voltages to zero volts, the connected load will be disabled.  
The claim is only broadly directed to how the downstream controller is configured to disable by configuring the modules to supply a different voltage level.  The combination discloses this configuration.  Selecting zero volts to disable the load is one of the many options that the skilled artisan would have understood exists in the combination’s disclosure. 

one or more downstream voltage regulation modules (FIVR) disposed on an IC (“die” in fig 1b) and configured to: 
receive one or more intermediate voltages supplied by an upstream device (VR) disposed external to the IC, and 
supply one or more voltage levels to one or more loads (“loads”) disposed on the IC and implemented in one or more voltage domains; and 
a downstream controller (obvious, as discussed above).
Chapuis discloses a downstream voltage regulation device (fig 4) with a controller (146) configured to receive data from an upstream device.  Rubinstein discloses a downstream controller (fig 4B; par 58-59, 70-73) configured to: 
receive the authentication data from the communication circuitry (step 454), determine, based on the authentication data, whether the upstream device is authentic (step 456), and disable at least one of the downstream voltage regulation modules if the downstream controller determines that the upstream device is not authentic (step 458 “no” skips step 460).  
The references are analogous, as discussed above.
With respect to claims 49-50, 53 and 55-56, the combination discloses the recited limitations, as discussed above in the art rejections of claims 39, 33, 43, 31, and 36, respectively.
With respect to claims 57-62, the combination discloses the upstream device, as discussed above in the art rejections of claims 31-36, respectively. Claim 57 repeats the 
Conclusion
There is no art rejection for claims 44 and 54.  These claims would be allowable once the double patenting rejection is overcome and these claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest the system of claim 42 and the downstream device of claim 52, further comprising the downstream controller is further configured to: attempt to take control of the operation of the upstream voltage regulation modules from the upstream controller; and disable at least one of the downstream voltage regulation modules if the downstream controller fails to take control of the operation of the upstream voltage regulation modules.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836